

116 HR 1484 IH: No Disrupting Accountability Act
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1484IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Mr. Krishnamoorthi (for himself, Ms. Norton, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the enforcement of a nondisclosure agreement based on an individual’s employment in the
			 Executive Office of the President if the disclosure of information in
			 violation of the agreement is based on whistleblowing.
	
 1.Short titleThis Act may be cited as the No Disrupting Accountability Act or the NDA Act. 2.Prohibition of enforcement of nondisclosure agreements with Executive Office of the President if disclosure is based on whistleblowing (a)ProhibitionA nondisclosure agreement based on an individual's employment in the Executive Office of the President or the White House may not be enforced against the individual if the individual’s disclosure of information in violation of the agreement is described under section 2302(b)(8) of title 5, United States Code.
 (b)Effective dateThis section shall apply with respect to a nondisclosure agreement entered into before, on, or after the date of the enactment of this Act.
			